Title: To John Adams from William Hyslop, 8 May 1778
From: Hyslop, William
To: Adams, John


     
      London May 8th 1778
     
     Mr. Hyslop presents his respectfull Compliments to Mr. Adams and takes the freedom to acquaint Him that he has not heard from his Wife, Family, and other Friends at B——since the 21st of September last. Begs it as a particular favour that if Mr. Adams can give him any information about Mrs. Hyslop’s and Dr. Chauncy’s Families, that He will be so kind as to do it, in a few lines by the Bearer of this Mr. Joseph P——r who is a particular Friend of his, and a Gentleman in whom he may safely place the utmost confidence.
     Mr. Hyslop is impatiently waiting for a favourable opportunity to return to his Family and Friends from whom he has been so long unnecessarily involuntarily absent, and should be glad of a word of advice what he had best do under his present circumstances.
    